﻿
The forty-third session of the General Assembly is beginning its work at a time when the international community is anxiously stating and claiming, more than ever before, its right to secure and lasting peace and tranquillity. This session, therefore, must not dash these urgent hopes of the human community, which, for countless valid reasons, calls It the hope of mankind.
Against the background of that yearning of mankind, the delegation of the Republic of Equatorial Guinea, which I have the honour of heading at this time, congratulates the President of the Assembly on his well-deserved election to preside over our discussions. His country and the Republic of Equatorial Guinea have had close and excellent diplomatic relations for a long time. Moreover, the Argentine Republic Is one of the countries that responded sincerely and positively, with grants and loans, to the call for help by His Excellency Mr. Qbiang Nguema Mbasogo, when he first took power, for help in rebuilding the country, which had been ruined - indeed, devastated - by the previous regime. The people of Equatorial Guinea government and will always remember this. For the moment, all I have been asked to do is express wholehearted thanks to the people of Argentina.
The Argentine Republic's support for the ideals o£ the United Nations is also acknowledged and appreciated by the Republic of Equatorial Guinea.
The President's personal dedication, together with his negotiating experience and his recognized diplomatic gifts and talents, guarantees that the resolutions that will be adopted at the end of the debates will be impartial, beneficial and profitable for everyone. To that end, my delegation is fully at his disposal. We assure him that we shall do nothing to hinder his work to achieve the desired consensus.
On behalf of the delegation of Equatorial Guinea, I extend our congratulations to the other officers of the Assembly, whose hard work in co-ordinating our activities is not always fully recognized and appreciated.
With great nostalgia we express our gratitude to the outgoing President, Mr. Peter Florin, for the diplomatic and political wisdom with which he guided the delicate work of the forty-second session of the Assembly. His conduct gave us encouragement to continue the struggle against the injustice confronting the human community, and to do so in accordance with the words of our national emblems unity, peace and justice.
The people and Government of Equatorial Guinea express to Mr. Javier Perez de Cuellar, the Secretary-General of the United Nations, special gratitude for his great dedication and total devotion to the problems of the international community and his sincere aim of seeing concrete form given to the lofty and noble ideals of the San Francisco Charter. In paying this tribute to him, we should like to think that the awarding of the Nobel Peace Prize to the United Nations peace-keeping forces was to a large extent the result of his efforts. If that is not the case, the Republic of Equatorial Guinea proposes to the bodies responsible for these awards the individual candidacy of the Secretary-General for the next Nobel Peace Prize.
The report submitted by the Secretary-General on the work of the Organization is a very significant and eloquent document, with regard both to the positive achievements it describes and to ones it is hoped will be achieved - given, of course, the political will of the Governments involved in each case. In our opinion, there have been many successes. That is demonstrated by the very fact that the general debate of this forty-third session has reflected great optimism and a sincere recognition of the validity of multilateralism as well as the strengthening of the role and credibility of the United Nations. The United Nations has relit the torch of confidence which can guide us on the path to the solution of difficult, delicate and complex problems. Thus, it is the ideal forum and the impartial arbiter for; dealing with questions of interest to the international community. And that was what the Organization's founding fathers had in mind. That is a source of pride to the Republic of Equatorial Guinea. We reaffirm the confidence that we reposed in the United Nations when we became a Member. This confidence is not just a word; it is embodied in facts - facts that are applied within our country, where the recommendations of the United Nations are implemented in all sectors at the national level, and externally in all the international forums, where we pursue a strict policy of good-neighbourliness, co-operation, openness and dialogue with other States, in order to preserve the peace and tranquillity of our region, our continent and the world. 
In that respect, within our country governmental adjustments are made and new political, social and financial institutions are established, as the circumstances require, in order to comply with constitutional mandates. Examples are the political democratization programme and the economic reconstruction programme to achieve the desired comprehensive development on a firm basis.
I should like to summarize by referring briefly to the political process in my country.
On the basis of the law adopted by our Parliament in relation to political parties, the Democratic Party of Equatorial Guinea was recently established. Its first congress is being held now in the city of Bata. The democratization process has readied a stage where the participation of the people in the country's economic recovery and development can be more in keeping with their participation in the management of political affairs, thereby closing the gap which had continued to exist in our community's political and administrative organization. With the help of the United Nations Development Programme and other institutions of the United Nations system and bilateral donors, the Government of Equatorial Guinea has devised a global and sectoral strategy for the country's medium-term development and has convened a second round-table conference of donors in Geneva from 28 to 29 November. We ask the United Nations to make an appropriate assessment of the situation in Equatorial Guinea so that, in harmony with ongoing negotiations with international financial institutions, that conference might have truly successful results.
Similarly, externally, every day our country accedes to governmental, non-governmental, regional and subregional organizations, and international economic and financial institutions, and it has broad-ranging diplomatic relations with other States. For example, recently Equatorial Guinea has acceded to the International Covenant on Economic, Social and Cultural Rights and the International Covenant on Civil and Political Rights and Optional Protocol to the International Covenant on Civil and Political Rights, which were adopted by the General Assembly on 16 December 1966. The Republic of Equatorial Guinea has also recently acceded to the Vienna Convention on the Protection of the Ozone Layer, concluded in Vienna on 22 March 1985.
The Government of Equatorial Guinea has likewise taken due note of the recommendation contained in paragraph 1 of resolution 1988/54 of the Economic and Social Council, not only to commemorate the fortieth anniversary of the Universal Declaration of Human Rights, but also conscientiously to reply to certain pernicious insinuations and references ~ to show that the Government of Equatorial Guinea has nothing to hide but, on the contrary, carries out its public activities in conformity with established rules and with the consent of the people. 
Our optimism and our confidence at this session are based on the report of the Secretary-General and also the course taken to solve the problems of Angola, whose negotiations with the Governments of Cuba and South Africa, with the positive mediation of the United States of America, have opened up a new era of hope.
Also, with regard to the sad case of Namibia, Security Council resolution 435 (1978) is beginning to have positive effects in the achieving of full sovereignty and independence for Namibia years after it was declared.
Then there is the open dialogue with Pretoria to do away with the system of apartheid and racial discrimination and to ensure recognition of the fundamental political rights of the black population, and on the question of the imprisonment of Nelson Mandela and other compatriots, who should be returned to their loved ones.
There is also reason for optimism in the reopening of diplomatic relations between the sisterly and friendly countries of Morocco and Algeria.
We hail the achievements in the improvement of the climate of relations between Chad and Libya and the cessation of hostilities between them. Once again, we express hope concerning their resumption of diplomatic relations, which we trust can be achieved within the framework of the Organisation of African Unity (OAU) so as to achieve a suitable peaceful settlement to their border dispute.
With regard to the referendum on self-determination proposed by the Secretary-General in co-operation with the OAU, accepted by His Majesty King Hassan II and shared by the POLISARIO Front, it must be carried out freely under international supervision and put an end to a conflict that is both painful and tragic. We welcome the new developments in this field.
Our delegation is pleased to see that a direct, sincere and peaceful dialogue is taking place between the two Cypriot communities, as suggested by the Secretary-General, in an attempt to settle the long-standing dispute and to guarantee the unity, sovereignty, and independence of the Republic of Cyprus. My Government is especially pleased at the news that the Governments of Iran and Iraq have agreed to accept compliance with Security Council resolution 598 (1987) as the basis for a just and lasting solution. We are sure that this will lead to peace and harmony between those two sisterly countries.
We are optimistic also with regard to the people of Afghanistan, given the accords signed in Geneva in April of this year, the positive effects of which are beginning to be felt with respect to self-determination and the independence of a people that has suffered for so long.
We cannot fail to mention Kampuchea, which after so much pain and suffering has an opportunity to speak of peace and stability and end its people's suffering. My Government supports the initiation of dialogue between all parties to the conflict, for we believe that to be the only way that might lead to the establishment of a broad-based Government and lead to national reconciliation, which implies the withdrawal of all foreign forces.
We wish warmly to congratulate the two Koreas on their expressed willingness to engage in a process of reunification. We also congratulate South Korea for the efforts it has made during the 40 years of its independence to activate this process of reunification free of foreign influence. The ideas of Korea's being among us as a Member of the Organization merits reflection by us all.
Those are a few of the cases that have gained well-deserved approval from the international community and led to some serenity. But there are others that remain sources of concern, and we wish to state our hope that they too will be solved.
There is, for instance, the doleful case of the Middle East, concerning which we say again that there is urgent need for the implementation of Security Council resolutions 242 (1967) and 338 (1973) and for the carrying out, with greater realism, of agreements that will result in the implementation of the Palestinian people's right to a sovereign State, which will guarantee the peace and security of the peoples of the region and their right, including the sovereign State of Israel, to live within safe and secure boundaries.
We are even more gravely concerned about the crisis in Lebanon, which erupted as long ago as in 1975. The deterioration of the situation there must be stemmed by means of a sincere and peaceful dialogue between the authorities of the two communities. We hope that thus Lebanon can achieve peaceful coexistence, sovereignty, independence and unity.
We are equally concerned about the situation in our sister countries of Latin America, where there are visible and chronic signs of outside interference that obstructs their self-determination and puts obstacles on their path to the stability and the development they desire. We regret the lack of compliance with the Esquipulas II peace accords signed in Guatemala by the Central American countries last year, which assumed the existence of the spirit of harmony necessary for the solving of the various problems among those nations. Regrettably, the situation concerning the Malvinas Islands is still one of stagnation. We therefore appeal to the Governments involved to begin genuine efforts to find a viable and internationally acceptable solution.
Although consideration of the question of East Timor has been postponed to the next session, we invite the Governments of Portugal and of Indonesia to continue their contacts and redouble their efforts to achieve an acceptable solution. We deeply appreciate and are interested in the intention of the administration of New Caledonia to lead that Territory to self-determination.
Some months ago the United Nations General Assembly held its third special session devoted to disarmament - a session which, to our great regret, concluded without formal agreement. Nevertheless, there was great optimism at the dialogue and bilateral agreement between the United States and the Soviet Union. On that occasion, at this very rostrum, the head of the delegation of Equatorial Guinea said·.
"The Republic of Equatorial Guinea, paradoxically, will not eliminate or diminish this monstrosity of weaponry simply because it neither possesses nor produces them nor does it consider attaining them. But we do hope to eliminate and lessen the widespread illness, hunger and poverty that are the scourges of my country. There are countries that are wasting millions of dollars every minute on weaponry while our country is talking about debts of thousands of dollars as a matter of survival." (A/S-15/PV. 21, p. 7) The delegation of Equatorial Guinea does not believe it necessary to go into great detail on the subject of armaments as the great threat to world peace, because, as we have seen, it is being dealt with by the giants who consider themselves the masters of the world. We prefer to speak about the economic imbalance between the nations of the world and, in particular, the countries of the third world, and the least developed countries, to whose number the Republic of Equatorial Guinea belongs. This, for us, is the real disarmament issue.
Little or no progress has been made on the question of the new international order since it was first mentioned here and in other international forums. Every day we see the gap widening between the intransigent and arrogant positions of the industrialized countries and the just claims of the developing countries. The thinking of the two sides differs so enormously that a solution satisfactory to both seems impossible. We do not believe that a serene and happy world can come about while a large part of mankind lives at subsistence level.
We also regret the fact that one of the cynical solutions invented and offered to the countries of the third world is the one of which the African continent has recently been a victim. I refer to the dumping of industrial, toxic, nuclear and radioactive waste, which is offered to African countries as the only way of achieving the degree of development of the industrialized countries. The fact that my country has not yet fallen victim to this Machiavellian machination is due to the great respect it has for the honour and dignity of a sovereign and proud country. The biased statements in this connection which are totally unfounded and are designed to distort the image of Equatorial Guinea, should be ignored by the international community, because they amount to pure imagination. Nor can the statements change our stand with respect to what is needed for the well-being of our people. The Republic of Equatorial Guinea knows what it really wants and knows how to achieve it. I take this opportunity to declare that my country has not received, and will not receive, any industrial, toxic, nuclear or radioactive waste. 
The delegation of Equatorial Guinea would like once again to state in this Assembly that His Excellency Obiang Nguema Mjasogo took charge of our country in 1979 when, because of its complete self-isolation from the outside world, it was about to disintegrate as a sovereign /hate. All the steps which have been taken since then have been arduous and slow, but they have been safe and good steps. The Government is observing fully the rules of the Constitution, which was adopted in 1982 under the supervision of the United Nations. The programme of democratization and comprehensive development that we began is irreversible. In this connection, we would like to invite anyone wishing to visit our country to do so, provided that he is willing to assess the considerable changes without preconceptions and in an impartial manner.
Having said that, I should point out that we are convinced that the basic principles of international coexistence and the attributes of national sovereignty may be greatly harmed by continuing interference in the internal affairs of States. Thus we express once again our rejection of any interference in the internal affairs of Equatorial Guinea. This is a firm and indisputable principle of all States and also of the United Nations.
At the beginning of this statement I said that the forty-third session of the General Assembly was the hope of mankind and that we should not frustrate or disappoint it. Equatorial Guinea hopes that at this session the General Assembly will adopt resolutions that will help to bring about world peace and security and that it will give priority in its resolutions to the situation of the poorest States. It urges other nations to abandon their selfish nationalism and calls upon them to view the problems of mankind from a point of view that will allow us to preserve the individual, who deserves better conditions, conditions enabling him to achieve the ultimate goal for which he was created. 
